Circuit Court for Baltimore City
Case No. 24D02003910                              REPORTED

                                   IN THE COURT OF SPECIAL APPEALS

                                             OF MARYLAND

                                                   No. 2328

                                           September Term, 2014

                                       _________________________


                                            WALTER R. HURT

                                                      v.

                                         VERDENA JONES-HURT

                                       _________________________


                                      Nazarian,
                                      Leahy,
                                      Friedman,

                                                     JJ.

                                       _________________________

                                           Opinion by Nazarian, J.

                                       _________________________

                                      Filed: August 30, 2017
       When Verdena Jones-Hurt (“Wife”) and Walter Hurt (“Husband”), a veteran,

divorced, the Circuit Court for Baltimore City included one-third of Husband’s military

pension in the marital property award it ordered in Wife’s favor. Years after the divorce,

Husband was reevaluated for a military service disability benefit and his disability rating

increased, which made him eligible for more disability benefits and allowed him to waive

a portion of his pension (which is taxable and may be considered marital property) in favor

of disability benefits (which are not taxable and may not, as a matter of federal law, be

considered marital property). The result was that the federal government paid Husband the

same amount of money each month, but Husband retained a greater share of it than the

circuit court had awarded him: Wife received one-third of a smaller pension benefit, and

Husband kept two-thirds of the smaller pension and all of the disability benefits.

       Wife sought a declaratory judgment seeking, in effect, a ruling that Husband’s

election had circumvented the divorce judgment and that awarded her the same amount she

previously had been receiving. Over the course of three different orders, the court ruled

that Wife was entitled to the same overall dollar amount from Husband’s total military

benefits, notwithstanding the reduction in his pension payout. That result was consistent

with three reported decisions of this Court and the greater weight of cases across the

country. Husband challenges these decisions and argues, among other things, that our

cases were wrongly decided. We need not revisit our earlier decisions ourselves, though,

because the Supreme Court of the United States’s opinion in Howell v. Howell, 137 S. Ct.
1400 (2017), issued after argument in this case, effectively overrules our precedents and

compels us to reverse the judgment of the circuit court.

                                  I. BACKGROUND

       Husband served in the Army National Guard of Maryland from July 3, 1969 to June

14, 1971 and from May 15, 1985 to October 1, 1987. He suffered three injuries during his

time in the service—one during the first period and two during the second. After his first

injury, Husband received a ten percent disability rating that entitled him to a Wartime

Disability Compensation award pursuant to 38 U.S.C. § 1110. He retired from the Army

National Guard in 1998 and later applied for retirement benefits, which would kick in after

he turned sixty years old.

       Husband and Wife married in 1972, and divorced on October 26, 2004, via a

Judgment of Absolute Divorce issued by the circuit court. Among other things, the

judgment awarded Wife alimony of $600 per month for three years and “one-third of the

marital share of [Husband]’s pension from the United States Army, the marital share . . .

to be calculated from June 3, 1972 to April 1, 2002.” Everyone agrees that at the time that

it entered the Judgment of Absolute Divorce, the court was not aware that Husband was

receiving disability benefits.

       On January 13, 2009, Husband “filed a claim for increased evaluation” of his

disability with the Department of Veterans Affairs (“DVA”). While awaiting the DVA’s

decision, Husband turned sixty years old and began collecting his Army pension as a

reservist. See 10 U.S.C. § 12731. Because a retiree may not receive both reservist


                                             2
retirement and disability compensation, see 38 U.S.C. § 5305, Husband’s receipt of

disability benefits from the DVA automatically reduced his retirement pension from the

Department of Defense on a dollar-for-dollar basis. On December 15, 2009, the DVA

issued a Rating Decision that increased Husband’s monthly disability entitlement and

allowed him to receive thirty, rather than ten, percent of his total military benefits as

disability benefits rather than pension:1

                Evaluation of right knee replacement, which is currently 10
                percent disabling, is increased to 100 percent effective
                December 19, 2008. An evaluation of 30 percent is assigned
                from February 1, 2010[.]

         On October 26, 2011, Wife reopened the case and filed a Complaint for Entry of

Qualified Domestic Relations Orders. One of the two orders she sought pertained to

Husband’s military pension, and would have provided that “any portion of the Service

Member’s Disposable Retired Pay that he waives in order to receive military disability

retired pay . . . in lieu of Disposable Retired Pay shall be added back in, and any deficiency

resulting from any such waiver that affects the amount paid directly to [Wife] by the

Designated Agent shall be paid to her directly by [Husband].”2 Husband filed an answer

stating that Wife’s proposed orders were “seriously inconsistent with the October 26, 2004

order.” After a hearing on February 27, 2012, the circuit court denied Wife’s Motion for

Entry of Qualified Domestic Relations Orders and entered an order to that effect.



1
 Husband has appealed his thirty percent disability rating, and his DVA appeal was still
pending at the time of oral argument.
2
    The other order pertained to Husband’s state pension.
                                              3
       On August 21, 2012, Wife filed a Motion for Declaratory Judgment and Ancillary

Relief, requesting that the circuit court determine that she had a valid claim to Husband’s

pension arrears and that the court enter a Constituted Pension Order that included a

provision that “[t]o the extent the Designated Agent is prohibited by law or regulation from

paying the entire amount required by this order to [Wife], [Husband] shall personally pay

any shortfall to [Wife].” Husband responded that “[t]he order violates federal law and

deprives [Husband] of disability benefits for a disability which occurred before the

marriage, worsened during the marriage. Such action by the state court is explicitly barred

by federal law.” The court held a hearing and determined that Wife was entitled to the

same division of retirement benefits in the 2004 order:

              I agree with both of you. [Husband’s counsel], yes, the court
              can’t order retirement benefits and disability benefits for --
              from your client’s military award, but at the same time I agree
              with [Wife’s counsel] in terms of the Allen case and the
              argument that every person in the military would then file then
              later disability and then try and cut the spouse off completely
              or to a certain percentage of the disability.

                     I don’t think that was the intent of the courts. I’ve
              looked at the -- and reviewed the judgment of divorce in 2004,
              and it looks like the court contemplated that [Wife] would
              receive one-third of all retirement benefits accrued between
              June 3rd, 1972 and April 2nd, 2002.

                      To deny her benefits that were originally for -- I’m
              sorry, to deny her benefits that the court originally intended for
              her to share today would be contrary to the intent, I believe, of
              the court based on the court’s determination after a hotly
              contested trial of the testimony and the exhibits.

                   And of course I’m not going to demand that the military
              payments be paid directly to [Wife] because it would be in

                                              4
              violation of federal law, but in principle not of contract, but out
              of principle of the intent of the original court that issued the
              absolute divorce I think and I believe that -- and I’m not in [the
              2004 judge]’s head, but I think he was trying to award her one-
              third of the spouse’s, [Husband]’s military retirement.

                     In terms of some sort of provision, [Wife’s counsel],
              that you’re asking the court to put in here that would limit the
              amount or prevent her from -- that’s something in the future,
              and because there’s no number that we have definitive now I
              hesitate to do that, and of course I think if there is ever a 30
              percent, they stay with 30 percent or go higher I’m sure -- and
              this court does have jurisdiction over the parties -- that you will
              come back to court and ask for some relief.

       After two days of hearings on April 16 and 17, 2014, the circuit court entered a

Constituted Pension Order that awarded Wife “26.57[3] percent of [Husband]’s disposable

military retired pay [and] a pro rata share of any post-retirement increases and cost of living

adjustments to [Husband]’s Disposable Retired Pay.”

       On November 14, 2014, Husband filed a Motion to Modify or Reconsider Ruling

As to Military Disability Compensation or, in the Alternative, for Judgment in Favor of

Defendant and Request for Hearing. Wife responded on December 1, 2014, and in an order

filed December 9, 2014, the circuit court denied Husband’s motion.4




3
 The provided copy of the written order in Husband’s record extract had 26.57 typed on it
and 23.97 handwritten above the typed number. The original order in the record, however,
does not contain the handwritten number. The correct number is 26.57.
4
  Husband filed a notice of appeal on January 8, 2015, and the parties filed a Consent
Motion to Remand or Appropriate Relief with this Court, which granted the motion,
remanded the case, and stayed the appeal until now.
                                              5
       In March 2015, Husband filed a Motion to Amend Constituted Pension Order in

which he requested that the court change the percent of the total pension to which Wife

was entitled to 23.97% rather than 26.57%. The court denied Husband’s motion, and on

September 18, 2015, entered a nunc pro tunc order, that provided, among other things,

“that the trial court intended through its Judgment of Absolute Divorce for [Wife] to

receive one-third of [Husband]’s military pension benefits accrued between June 3, 1972

and April 1, 2002” and that the parties agreed that Wife’s “marital share of [Husband]’s

military pension is 26.6%.” The court further recognized that directing the military to pay

the full amount of the pension owed to Wife would contravene federal law and “[ordered]

that [Husband] shall pay to [Wife] the differential between the amount [Wife] receives

directly from the government once [Wife] begins to receive her portion of the pension

through the Constituted Pension Order, and the full amount of the pension she is entitled

to receive pursuant to the divorce judgment.” On May 16, 2016, the parties filed a

Proposed Supplemental Order, which the court entered on June 14, 2016, that ordered that

Husband pay Wife “26.57% of [his] military disability payments by direct payment as a

result of converting a portion of his military retired pay to disability pay.”

       The circuit court then entered a Declaratory Judgment, dated July 15, 2016,

declaring that Wife was not entitled to any portion of Husband’s disability benefits and that

any portions of the Judgment for Absolute Divorce requiring division of Husband’s

disability benefits was unenforceable. The circuit court explained in its accompanying

memorandum that it “lack[ed] authority to order division of [Husband]’s military disability


                                              6
benefits, where, as here, [Husband] took no steps to dilute [Wife]’s ordered share of the

benefits and the parties reached no agreement regarding division of such benefits.” The

court, however, “[declared] that to the extent funds are available for payment of benefits

to [Wife] from [Husband]’s disposable retirement pay, [Wife] is entitled to receive the

benefits, up to one-third of [Husband]’s benefits as required by the Judgment of Absolute

Divorce.” This timely appeal followed.5

                                       II. DISCUSSION

         Husband challenges the portion of his military benefits that the circuit court required

him to pay to Wife after his military disability benefits increased, 6 and that decision is

grounded in legal conclusions that we review de novo. Wilson v. Wilson, 223 Md. App.

599, 609 (2015) (citation omitted). He offers three arguments in favor of reversal. First,

he attempts to distinguish this case from three reported cases of this Court that address the

division by agreement of a spouse’s military retirement benefits. Second, whether or not

this case is distinguishable, he argues, the earlier cases on which the circuit court relied

were decided wrongly. Third, Husband argues that the circuit court considered improperly

his future eligibility for military disability compensation when it considered and awarded

alimony to Wife.




5
    See note 4.
6
 In his brief, Husband phrases the issue as: “Did the Circuit Court for Baltimore City err
when it ordered, originally and on reconsideration, that Major Walter Hurt must pay to his
ex-wife, Verdena Jones-Hurt, 1/3rd of the marital share of his military disability benefit?”
                                                7
       Although it might seem like a regular family law case, this appeal poses a thorny

federalism question.    Marriage, divorce, and the division of marital property are

quintessentially matters of state law, and pension or retirement benefits normally are

considered marital property at the time of divorce. But military benefits are creatures of

federal law, and the treatment of military benefits in state divorce proceedings has been a

source of federal and state tension for decades.

       In 1981, the Supreme Court of the United States held that the federal statute

governing military benefits preempted state family law and precluded those benefits from

being treated as community property in state divorce proceedings. McCarty v. McCarty,

453 U.S. 210, 232–33 (1981). The Court of Appeals extended the McCarty principle to

marital property in this equitable distribution state soon after. Hill v. Hill, 291 Md. 615,

620–21 (1981). In response to McCarty, Congress passed the Uniform Services Former

Spouses Protection Act (“USFSPA”), codified in pertinent part at 10 U.S.C. § 1408. That

statute authorized states to treat the net disposable pay of retired service members as

divisible property. Collins v. Collins, 144 Md. App. 395, 421–22 (2002). The USFSPA

defines “disposable retired pay” as “the total monthly retired pay to which a member is

entitled” minus certain amounts. 10 U.S.C. § 1408(a)(4). “Among the amounts required

to be deducted from total pay are any amounts waived in order to receive disability

benefits.” Mansell v. Mansell, 490 U.S. 581, 585 (1989) (citing 10 U.S.C. § 1408(a)(4)).

“Thus, under the Act’s plain and precise language, state courts have been granted the




                                             8
authority to treat disposable retired pay as community property; they have not been granted

the authority to treat total retired pay as community property.” Id. at 589.

       Faced with the McCarty issue under the then-new statute, the Supreme Court held

in Mansell that “the [USFSPA] does not grant state courts the power to treat as property

divisible upon divorce military retirement pay that has been waived to receive veterans’

disability benefits.” Id. at 594–95. And in the course of explaining the differences between

the two forms of benefits, the Court recognized the tax advantages of waiving retirement

pay in favor of disability benefits:

                      Members of the Armed Forces who serve for a specified
              period, generally at least 20 years, may retire with retired pay.
              The amount of retirement pay a veteran is eligible to receive is
              calculated according to the number of years served and the rank
              achieved. . . . The amount of disability benefits a veteran is
              eligible to receive is calculated according to the seriousness of
              the disability and the degree to which the veteran’s ability to
              earn a living has been impaired.

                      In order to prevent double dipping, a military retiree
              may receive disability benefits only to the extent that he waives
              a corresponding amount of his military retirement pay.
              Because disability benefits are exempt from federal, state, and
              local taxation, . . . military retirees who waive their retirement
              pay in favor of disability benefits increase their after-tax
              income. Not surprisingly, waivers of retirement pay are
              common.

Id. at 583–84 (emphasis added) (internal citations and footnote omitted).

       As to military pension benefits, though, the USFSPA “specifically overruled the

Supreme Court with the intent to return to state law. ‘Under Maryland law, . . . pensions

generally, including military pensions, are marital property.”’ Collins, 144 Md. App. at


                                              9
422 (quoting Andresen v. Andresen, 317 Md. 380, 384 (1987)). “[A] military pension shall

be considered in the same manner as any other pension or retirement benefit” when

determining whether property is marital property. Md. Code (1984, 2012 Repl. Vol.), § 8-

203(b) of the Family Law Article (“FL”); see also Collins, 144 Md. App. at 415 (“There is

no question that a pension, or rights to a pension, are part of marital property.” (citations

omitted)). Thus, a court “may transfer ownership of an interest in a pension, retirement,

profit sharing, or deferred compensation plan, from one party to either or both parties,” FL

§ 8-205(a)(2)(i), “to the extent it was earned during the marriage,” Woodson v. Saldana,

165 Md. App. 480, 488 (2005). “[T]he court has broad discretion in evaluating pensions

and retirement benefits, and in determining the manner in which those benefits are to be

distributed.” Id. at 489 (quoting Welsh v. Welsh, 135 Md. App. 29, 54 (2000)).

       The veteran spouse’s ability to waive retirement pay in favor of disability benefits

creates opportunities for disagreements and gaming, though, especially when the election

comes after the property division is finalized. In earlier cases, we and other state courts

reconciled this tension by treating the total military benefit as a whole. See Allen v. Allen,

178 Md. App. 145, 155 (2008) (stating that the term “pension/retirement plans” included

“all retirement benefits accrued as a result of appellant’s military service”); see also

Bandini v. Bandini, 935 N.E.2d 253, 260–61 (Ind. Ct. App. 2010) (stating that the term

“military retirement/pension plan” is broad and refers to the appellant’s retirement benefits

as one unit such that, in the absence of any limiting language, it “encompasse[d]

[appellant]’s gross retirement pay, before any deductions for [his Survivor Benefit Plan]


                                             10
costs or amounts waived to receive [DVA] disability benefits”); Johnson v. Johnson, 37

S.W.3d 892, 896–97 (Tenn. 2001) (stating that where the phrase “all military retirement

benefits” was undefined, it unambiguously included “all amounts to which the retiree

would ordinarily be entitled as a result of retirement from the military,” including amounts

waived to receive disability benefits). Although the portions of a veteran’s gross retirement

pay waived to receive disability benefits may not be included in a marital award, Mansell,

490 U.S. at 594–95, several states’ courts have enforced agreements—in other words, kept

the non-veteran spouse whole—where the veteran elected after the decree to waive all or

some of a military retirement pension to receive disability benefits. See, e.g., Bandini, 935

N.E.2d at 262, 266; Allen, 178 Md. App. at 155–56; Dexter v. Dexter, 105 Md. App. 678,

680 (1995); Johnson, 37 S.W.3d at 896–97. Although the veteran was entitled as a matter

of federal law to make the election, divorce courts viewed the exercise of that right as

altering the parties’ bargain as a matter of state law, and took steps to maintain the balance

that the parties intended.

       Our Court confronted this tension in three reported cases over the years. In Dexter,

the parties reached an agreement regarding the division of one spouse’s military pension,

and that agreement was read into the record and incorporated into their divorce judgment.

Dexter, 105 Md. App. at 680. Shortly thereafter, the military spouse voluntarily waived

his rights to military retirement benefits in favor of disability benefits, and the non-military

spouse stopped receiving pension payments. Id. at 680. We concluded that “[t]he inability

of [the non-military spouse] to receive the benefits she bargained for [wa]s caused not by


                                              11
any federal statute or case law, but by [the military spouse]’s rejection, by waiver, of the

retirement benefits that he had agreed were to be partially hers.” Id. at 684. Relying on

Maryland contract law, we held that the military spouse’s voluntary waiver of his military

retirement pension breached his contract:

              where . . . the parties enter into an agreement that one spouse
              will receive a percentage of pension benefits, on a periodic
              basis, when they become payable, and when . . . they are
              already payable and being paid, the pensioned party may not
              hinder the ability of the party’s spouse to receive the payments
              she has bargained for, by voluntarily rejecting, waiving, or
              terminating the pension benefits.

Id. at 686.

       We reached similar conclusions in Allen and Wilson. In Allen, we determined that

a military spouse who had agreed to share a pension may not take steps to dilute the other

spouse’s share by rejecting, waiving, or terminating pension benefits voluntarily. 178 Md.

App. at 155–56. Viewing the case through a contractual lens, we concluded that the non-

military spouse would be entitled to the agreed percentage of the veteran’s overall military

benefit “because [the military spouse]’s disability retirement benefits are paid as pension

and retirement benefits and take the place of other pension and retirement benefits, [and

thus,] they are subject to the division of ‘pension/retirement plans.’”          Id. And we

recognized that although federal law precludes state courts from treating disability

retirement benefits as marital property, the veteran spouse could discharge his obligations

without spending disability benefits to do it:

              [t]he circuit court’s ruling on appeal does not require payment
              to [the spouse] of any disability benefits, thus, the court, in

                                             12
              essence, is not treating as property divisible, payment that has
              been waived to receive disability benefits. When [the military
              spouse] was discharged from the military, he received in
              entirety the benefits the United States owed to him for his
              service. These assets have become part of [the retiree’s]
              general assets. Accordingly, [the military spouse] can satisfy
              the judgment against him with any assets, thereby not violating
              Mansell.      We, therefore, affirm the circuit court’s
              determination of arrearages to be satisfied by [the military
              spouse] out of his general assets.
Id. at 153–54.

       In Wilson, we held as well that where a party agrees to a transfer of assignable

pension benefits as part of a divorce settlement, he may not frustrate that agreement by

waiving those pension benefits. 223 Md. App. at 629. We noted that, as in Allen, 178 Md.

App. at 146, the parties agreed that the spouse would receive a percentage of the marital

portion of the military spouse’s military retirement benefits and “that those benefits were

not required to be paid by the military.” 223 Md. App. at 626. After looking at Allen and

Dapp v. Dapp, 211 Md. App. 323 (2013), we concluded that the military spouse’s

“anticipated military benefits were divisible and assignable at the time of contract,” that

“the parties’ property settlement agreement was valid at the time it was executed, and the

trial court had the authority to enforce the parties’ agreement.” Wilson, 223 Md. App. at

629 (citations omitted).

       Our cases are consistent with the majority view in other states’ courts, i.e., that

Mansell and the USFSPA did not preclude courts from requiring a military spouse to

compensate a spouse when the spouse’s share of retirement pay was reduced by the military

spouse’s unilateral waiver of retirement pay in favor of disability benefits. As in our cases,


                                             13
these courts proceeded from the principle that it is inequitable to allow a veteran to diminish

voluntarily the military retirement benefits owed to a spouse as part of a valid and

enforceable divorce judgment. E.g., In re Marriage of Krempin, 83 Cal. Rptr. 2d 134, 143

(Cal. Ct. App. 1999); In re Marriage of Warkocz, 141 P.3d 926, 929–30 (Colo. Ct. App.

2006); Black v. Black, 842 A.2d 1280, 1285 (Me. 2004); Shelton v. Shelton, 78 P.3d 507,

509–10 (Nev. 2003); Whitfield v. Whitfield, 862 A.2d 1187, 1192 (N.J. Super. Ct. App.

Div. 2004); Hadrych v. Hadrych, 149 P.3d 593, 597 (N.M. Ct. App. 2006); Resare v.

Resare, 908 A.2d 1006, 1009–10 (R.I. 2006).7 Some courts distinguished pre-divorce and

post-divorce waivers on the ground that Mansell’s holding, i.e., that state courts may not

“treat as property divisible upon divorce military retirement pay that has been waived to

receive veterans’ disability benefits,” 490 U.S. at 594–95 (emphasis added), extended only

to waivers known at the time of the divorce. See, e.g., Krempin, 83 Cal. Rptr. 2d at 139.

Some focused more on the non-military spouse’s vested interest in the military retirement

pay, and precluded the military spouse from waiving retirement pay in favor of disability

benefits after the divorce judgment. E.g., Surratt v. Surratt, 148 S.W.3d 761, 767 (Ark.

Ct. App. 2004); In re Marriage of Neilsen & Magrini, 792 N.E.2d 844, 849 (Ill. App. Ct.

2003); Black, 842 A.2d at 1286; Hadrych, 149 P.3d at 598; Hodge v. Hodge, 197 P.3d 511,




7
 Some state courts reached a contrary conclusion. See, e.g., In re Marriage of Pierce, 982
P.2d 995, 998 (Kan. Ct. App. 1999); Youngbluth v. Youngbluth, 6 A.3d 677, 684–85 (Vt.
2010).

                                              14
515–16 (Okla. Civ. App. 2008); Johnson, 37 S.W.3d at 897–98.8 Either way, these courts,

like the circuit court in this case, recognized the federal law that creates the veteran’s right

to different types of benefits, but sought, in the context of state law divorce proceedings,

to blunt the opportunity for veterans to game their divorce judgments through after-the-fact

elections.

       But a new Supreme Court decision, issued since oral argument in this case,

diminishes state courts’ efforts to carry out state law objectives in this quintessentially state

law space. In Howell v. Howell, the Supreme Court held that state law purporting to

recognize a vested interest in military retirement pay is preempted by federal law, period.

137 S. Ct. 1400, 1405–06 (2017) (citing Mansell, 490 U.S. at 594-95). Put another way,

the veteran’s ability under federal law to waive retirement pay for disability benefits, at

whatever time his disability status might change, overrides (preempts!) any state law

agreement he might have made, or state court judgment to which he was a party, relating

to his military retirement benefits, and the parties and state court should have factored this

possibility when valuing the parties’ marital property:

              Hence here, as the Solicitor General emphasizes, the
              nonmilitary spouse and the family court were likely to have
              assumed that a full share of the veteran’s retirement pay would
              remain available after the assets were distributed.

                      Nonetheless, the temporal difference highlights only
              that [the veteran’s] military retirement pay at the time it came
              to [the spouse] was subject to later reduction (should [the

8
  But see Pierce, 982 P.2d at 998, Morgan v. Morgan, 249 S.W.3d 226, 232–33 (Mo. Ct.
App. 2008), and Youngbluth, 6 A.3d at 685–87, for instances where state courts reached
the contrary conclusion.
                                               15
              veteran] exercise a waiver to receive disability benefits to
              which he is entitled). The state court did not extinguish (and
              most likely would not have had the legal power to extinguish)
              that future contingency. The existence of that contingency
              meant that the value of [the spouse’s] share of military
              retirement pay was possibly worth less—perhaps less than [the
              spouse] and others thought—at the time of divorce. So too is
              an ownership interest in property (say A’s property interest in
              Blackacre) worth less if it is subject to defeasance or
              termination upon the occurrence of a later event (say, B’s
              death).

137 S. Ct. at 1405.

       Before Howell, our decisions in Allen, Dexter, and Wilson supported the circuit

court’s decision here. And as a matter of real-world logic, those decisions made sense. In

a divorce like this, where the military spouse’s pension comprises a meaningful proportion

of the couple’s marital property, the court presiding over the divorce has to value the assets

based on the information available at the time of trial.9 When Husband and Wife divorced,

the trial court didn’t know that Husband was receiving disability benefits, and the record

before us reveals no inkling that his disability status might increase over time. Even if the

parties had had such an inkling, there would have been no way to know whether the military

would have granted a change in status, how much of a change it might grant, or when.

Allen, Dexter, and Wilson respected the federal law defining military retirement and

disability benefits, but viewed the federal law as defining the property that the divorce court




9
  The potential gamesmanship and inequity are even stronger where the spouses agree on
a property division, the premises of which are no longer sound. And although it is not our
place to offer practice tips to the family law bar, it would seem that agreeing to a percentage
of military retirement pay as part of a divorce settlement is now a much riskier gamble.
                                              16
was to value and divide, and allowed our courts to adapt the implementation of their marital

property awards to the fluid real-life circumstances of the parties.

       Howell effectively overrules these cases. And as a result, Husband’s ability to elect

disability benefits over retirement pay overrides our courts’ ability to amend the marital

property award to reflect post-judgment changes in circumstances. Although the circuit

court could not have known this at the time, we now know that military retirement benefits

are always contingent, whether or not the veteran has a disability rating at the time of

divorce. The possibility of a new disability rating is always out there, and parties and courts

must account for (and attempt to predict the likelihood of) these contingencies when

valuing military retirement pay. To be sure, the Supreme Court recognized that its holding

might work as a hardship on divorcing spouses, and “note[d] that a family court, when it

first determines the value of a family’s assets, remains free to take account of the

contingency that some military retirement pay might be waived, or . . . take account of

reductions in value when it calculates or recalculates the need for spousal support.” Id. at

1406. But of course, that doesn’t help Wife in this case, whose “one-third of the marital

share of [Husband]’s pension from the United States Army, the marital share . . . to be

calculated from June 3, 1972 to April 1, 2002” was grounded on a then-valid valuation of

Husband’s benefit stream, but now finds herself entitled to a one-third share of a smaller

pie.




                                              17
       Without Howell, our precedents would have supported a decision to affirm the

judgment of the circuit court. Howell changed the superseding federal law on the question

before us in this case, and compels us to reverse the circuit court.

       Even so, the preemptive scope of Howell governs only the treatment of this

particular asset in the analysis of marital property awards, and doesn’t seem to preclude a

court from considering the contingent or diminished value of a military pension in

connection with other relevant decisions in divorce cases. When Congress preempts state

law, it does so “‘against the background of the total corpus juris of the states.’” Wallis v.

Pan Am. Petro. Corp., 384 U.S. 63, 68 (1966) (citation omitted). “[T]his is especially true

where a statute deals with a familial relationship; there is no federal law of domestic

relations, which is primarily a matter of state concern.” De Sylva v. Ballentine, 351 U.S.

570, 580 (1956); see also U.S. v. Yazell, 382 U.S. 341, 351 (1966) (explaining that the

Supreme Court’s theory and precedent “teach us solicitude for state interests, particularly

in the field of family and family-property arrangements”); Ex parte Burrus, 136 U.S. 586,

593-94 (1890) (“The whole subject of the domestic relations of husband and wife . . .

belongs to the laws of the states, and not to the laws of the United States.”). As part of our

federalist bargain, Congress may preempt state law “where clear and substantial interests

of the National Government, which cannot be served consistently with respect for such

state interests, will suffer major damage if the state law is applied.” Yazell, 382 U.S. at 351

(emphasis added). “On the rare occasion when state family law has come into conflict with

a federal statute,” the Supreme Court’s review under the Supremacy Clause is limited to


                                              18
“determin[ing] whether Congress ‘has positively required by direct enactment’ that state

law be pre-empted.’” Hisquierdo v. Hisquierdo, 439 U.S. 572, 581 (1979) (quoting

Wetmore v. Markoe, 196 U.S. 68, 77 (1904)). We presume, therefore, that Congress—and

by extension, the Supreme Court—preempts no more broadly than necessary, and only to

the extent it has said so. Cf. Wissner v. Wissner, 338 U.S. 655, 658 (1950) (Congress must

preempt state authority with “force and clarity.”).

       Howell dealt solely with the distribution of federal military benefits, and that is as

far as we think it reaches. The Supreme Court itself has long recognized that issues of

family law are “‘utterly incapable of being reduced to any pecuniary standard of value, as

[they] rise[] superior to money considerations.’” Ex parte Burrus, 136 U.S. at 595 (citing

Barry v. Mercein, 46 U.S. 103 (1845)). The distribution of the marital property, even the

marital property of military couples, encompasses more than the proper valuation and

treatment of federal benefits—it involves the consideration of equities that transcend

accounting and money, a balancing analysis distinctly and historically a matter of state law.

See Alston v. Alston, 331 Md. 496, 509 (1993); see also Ex parte Burrus, 136 U.S. at 597

(“[A] federal court cannot decide a family law case.”). All the more so in Maryland, an

equitable property state. See Alston, 331 Md. at 508-09 (“The Maryland Legislature

specifically rejected the notion that marital property should be divided equally” (footnote

omitted)).

       Howell now has redefined (or maybe re-redefined) the federal retirement and

disability benefits that may be considered “marital property.” But a Maryland trial court’s


                                             19
equitable division of marital property only truly begins “once property [i]s determined to

be ‘marital’” in the first place. See id. at 508. In other words, the Supreme Court may have

shrunk the size of a slice (i.e., military pension benefits) in the marital award pie, but it is

still up to our trial courts to determine the size of the pie under state law, then divide it

equitably under the totality of the circumstances, and, alongside that process, to make other

decisions about the parties’ post-marital financial future. To posit one other example, the

impact of Howell may in a particular case constitute a change in circumstances entitling a

court to revisit an alimony award, which is “always subject to reconsideration and

modification in the light of changed circumstances,” Heinmuller v. Heinmuller, 257 Md.

672, 676-77 (1970), whether or not the parties or the court were aware ex ante that a spouse

could elect to waive pension payments for disability benefits. We don’t have any of these

questions before us in this case, and Howell leaves them to be decided by trial courts—our

State’s trial courts—in the first instance.


                                              JUDGMENT OF THE CIRCUIT COURT
                                              FOR BALTIMORE CITY REVERSED.
                                              APPELLEE TO PAY COSTS.




                                               20